It appears to me that my Associates have, in this case, misconceived the evidence and the probative effect of the same in several important respects, and are in error in holding the leaf from the hotel register mentioned in the opinion inadmissible in evidence. The facts in this case do not invite but forbid unnecessary recital or discussion, and I shall abstain from stating my own conception of the same except in so far as it seems necessary to make clear what I regard as the principal errors in the opinion of the court. A careful study and analysis of the evidence in this case leads me to believe that my Associates have failed to attach due probative value to some of its parts, and as a result have misconceived its probative effect as a whole, and, also, that they have failed to appreciate the reasoning upon which the trial court must have admitted the leaf from the hotel register mentioned in the opinion of the court. I do not contend that the evidence in this case is such that if the trial judge, who was in a much better position than we are to weigh the same, had granted the plaintiff a divorce we should disturb it; but I do contend with all possible earnestness that all the evidence upon which he denied her prayer for divorce was admissible and is sufficient to require an affirmance of his decree in this respect under the well-settled rules of this court in this regard. Laying out of the case the testimony of the defendant that the letter mentioned in the opinion of the court was in the handwriting of the plaintiff, I think the testimony of the plaintiff herself in regard to the letter should be construed as a whole as an admission that she wrote and mailed that letter from the Hotel Atlas, in Milwaukee, Wis., on July 8, 1913, although she made a qualified and unconvincing denial of certain comparatively unimportant, but apparently genuine, parts of the same after she had read the entire letter. I think that letter, together with the inferences properly deducible therefrom against her, sufficient to permit a finding that she was then and for a few days thereafter a guest at the Hotel Atlas in Milwaukee, Wis., with Dr. Ernest Seiffert as her companion guest. I think it may be inferred from that letter in the light of the undisputed facts in this case that the "Dr." and the "E.M. Seiffert" referred to in the same, and the Dr. Ernest Seiffert who is named as co-respondent in defendant's cross-petition against her are one and the same person. 4 Wigmore on *Page 48 
Evidence,  § 2529, p. 3573; 1 Jones Commentaries on Evidence,  § 100; 2 Modern Law of Evidence,  § 1187; 6 Encyclopedia of Evidence,  § 913.
I think there was sufficient circumstantial evidence of the genuineness of the leaf from the hotel register mentioned in the opinion of the court to make it properly admissible as evidence in this case. The fact that the register from which this leaf was taken was found in the Hotel Atlas, and in possession of the manager and proprietor of that hotel, about a year after July 8, 1913, by the witness who produced it in evidence, that among the registrations under the date of July 8, 1913, was "Dr. E.M. Seiffert and Wife, Guthrie, Okla.," the handwriting, as plaintiff admitted while upon the stand as a witness, of Dr. Ernest Seiffert, the co-respondent in this case, and that the leaf from this register here in evidence bears the appearance of genuineness and purports to be the register of that hotel, together with the proper inference from the aforesaid letter written by the plaintiff herself that Dr. Ernest Seiffert, the co-respondent, was then with her as a companion guest at that hotel, was sufficient to show that the register was genuine and was admissible in evidence as a circumstance tending to show, when considered in connection with all the other circumstances, in what relation she and he were registered at that hotel at that time.
As in point by analogy or otherwise upon the question of the admissibility of this register see the following authorities: 1 Wigmore on Evidence,  § 437, pp. 514-15; 2 Wigmore on Evidence,  § 1186, pp. 1397-99; Id.  § 1273, p. 1550; 3 Wigmore on Evidence,  § 2130, pp. 2892-93; ID.  § 2149, p. 2918; Id.  § 2168, pp. 2925-29; 4 Wigmore on Evidence,  § 2530, pp. 3577-78; Smithers v. Lowrance, 100 Tex. 77, 93 S.W. 1064; Smithers v. Low-rance, 35 Tex. Civ. App. 25, 79 S.W. 1088; Barber v. International Co., 73 Conn, 587, 48 A. 758.
Her denial of the proven fact that she was at the Hotel Atlas and that she was an Milwaukee suggests and justifies a very damaging inference against her in this connection.
That the evidence in this case was sufficient to sustain the inference of guilt which the trial court found against the plaintiff see the cases of Kerr v. Kerr, 134 App. Div. 141, 118 N Y Supp. 801, and Till v. State, 132 Wis. 242, 111 N.W. 1109, 12 L. R. A. (N. S.) 1087, 122 Am. St. Rep. 1012.
Also see: 9 R. C. L., Divorce and Separation,  §§ 105-6, pp, 328-9; 4 Encyclopedia of Evidence,  § 762; 2 Corpus Juris, Adultery,  § 46, p. 23.
It appears to me that my Associates have not, in the instant case, given due effect to the rule announced in such cases as Schock v. Fish, 45 Okla. 12, 144 P. 584, Friar v. McGilbray,45 Okla. 597, 146 P. 581, and Smith v. Skelton, 63 Okla. 116,163 P. 268, that this court will not disturb the decree of the trial court in a suit in equity upon the grounds of insufficiency of evidence unless it clearly against the weight of the same.
I think the decree of the trial court, at least in so far as it denies plaintiff's prayer for divorce, should be affirmed.